Peb Curiam.
The application of George H. Goodspeed for an order requiring this respondent, secretary of state, to correct the official state ballot containing the proposed Constitutional Amendments to be voted upon at the November, 1914, general election, having been duly heard and considered and it appearing that error has been made in the preparation of said ballot, it is ordered:
That you, the said Julius A. Sehmahl, the respondent herein, as secretary of state of the state of Minnesota, do immediately upon receipt of a copy hereof:
Desist from further printing, circulating and distributing and furnishing to the proper officials of said state the ballot prepared by you for the submission of the proposed amendments to the Constitution of said state at the general election to be held in November, 1914.
That you proceed to prepare and make as the official ballot upon which will be submitted the constitutional amendments proposed, a ballot whereon shall be printed the following in reference to the submission of the amendment to section 2, of article 4, of the Constitution, to-wit:
“SEVEN SENATOR AMENDMENT — AMENDMENT OF SECTION 2 OP ARTICLE 4 OP THE CONSTITUTION, RELATING TO THE NUMBER OP MEMBERS OP THE SENATE AND HOUSE OP REPRESENTATIVES AND THE BASIS OP APPORTIONMENT THEREOF.

“YES.NO.»